—Judgment unanimously affirmed. Memorandum: Defendant’s contention that he is entitled to a new trial because he was denied Brady material cannot be reviewed on this appeal from the judgment of conviction since none of the matters upon which defendant relies appears in the record. We reject defendant’s other arguments that the verdict is repugnant (see, People v Tucker, 55 NY2d 1) and that the second felony offender statute is unconstitutional (see, People v Sherman, 96 AD2d 1003; see also, People v Morse, 62 NY2d 205, 217-218). (Appeal from judgment of Supreme Court, Erie County, Marshall, J.—rape, first degree.) Present—Dillon, P. J., Denman, Boomer, Pine and Schnepp, JJ.